■CAPOTOSTO, J.
The plaintiff was given a verdict of $500 in a negligence case. The defendant urges his motion for a new trial only on the ground of excessive damages.
In the early morning of July 28, 1929, the plaintiff, a helper on a milk truck, was struck on the back of the leg as he was standing reading a note in front of the headlights of his truck that was stopped for delivery on its left hand side of the street.
The defendant, returning from a visit to an undisclosed person or place, for some unexplained Reason failed to see the truck until it was too late to completely avoid striking the plaintiff.
On the question of liability, the jury’s verdict will not be disturbed.
The injury which the plaintiff received was slight. Immediately after the accident, he was attended by a doctor, who found some swelling and some black and blue spots on the back of the left knee. Cold applications were applied, and two bottles of “Sloan’s liniment” included the entire outlay for medicine.
There was, of course, the usual testimony of confinement to bed and indefinite reference to crutches and cane. In this aspect of the case, the plaintiff did not fail to give himself the benefit of every possible doubt. His claim of inability to work for three months is unjustified by the evidence. Three to four weeks’ disability is most liberal. He received $21 a week. The sum of $250 will fully compensate the plaintiff for what he actually suffered as well as for what he imagined that he suffered.
If the plaintiff within five days remits all of the verdict in excess of $250, defendant’s motion for a new trial is denied, otherwise it is granted both as to liability and damages.